DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 11/18/2021 has been entered – Claim 1 is amended. Claim 1 remains pending in the application.

The rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over IDS reference Akimori (JP 2018016898 A) in view of Widdemer (US 2004/0031085 A1) as previously set forth in the Non-Final Office Action mailed 08/20/2021 is herein revised to reflect the amended claim language due to Applicant’s amendment. 

Response to Arguments
Applicant’s arguments on Pages 3-4 of the response dated 11/18/2021 with respect to the rejection of Claim 1 under 35 USC § 103 as set forth in the previous Office Action have been fully considered but they are not persuasive.  
Applicant’s Argument – Applicant argues on Pages 3-4 of the reply that Akimori discloses that the ratio between average fiber length and diameter in the cellulose fibers (B) is preferably 50 or more, more preferably 100 or more. Applicant also argues that Akimori’s examples include fibers having an L/D in said range and that said examples provide a glove with good abrasion resistance. Applicant concludes that Akimori teaches away from the claimed L/D ratio range of 2.0 to 6.3.
Examiner’s Response – The Examiner respectfully disagrees and submits that in paragraph [0018] Akimori discloses that the ratio of average fiber length to average preferably 50 or more. It is noted that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. As outlined in greater detail in the rejection below, Akimori teaches that the cellulose fiber has an average diameter of 2-1000 nm and an average length of 0.1-1000 µm (see [0016]). Accordingly, the teachings of Akimori are regarded to overlap with the claimed ratio L/D of 2.0 or more and 6.3 or less. For example, a fiber according to Akimori having a diameter of 1000 nm (1 µm) and a length of 2.0-6.3 µm would have an L/D within the claimed range. 
Examiner’s Response – The Examiner also notes that Akimori’s suggestion that the preferable L/D is 50 or more does not constitute a teaching away because the prior art reference does not criticize, discredit, or otherwise discourage the solution as claimed (i.e. an L/D between 2.0 and 6.3). 
Applicant’s Argument – Applicant argues on Pages 3-4 of the reply that Examples 1-14 of the present application find that gloves with cellulose particles having relatively small L/D (such as 3.8, 4.3, 5.8, or 6.3) exhibit favorable grippability when used to grasp ice and exhibits favorable suppression of flaking.
Examiner’s Response – The Examiner notes that neither said grippability nor said flaking suppression are claimed features. Furthermore, the Examiner notes that Akimori in view of Widdemer teaches a glove having the claimed structure and composition as claimed. Thus, said properties would be deemed to flow naturally from the teachings of the prior art because products of identical structure and composition cannot have mutually exclusive characteristics. The burden is on the Applicants to prove otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. See MPEP § 2112. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or     nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Akimori (JP 2018016898 A) in view of Widdemer (US 2004/0031085 A1). A machine translation of Akimori is provided with the Office Action and is referred to herein for text citations. 
Regarding Claim 1, Akimori teaches a glove (see Fig. 3) comprising a glove body (11) configured to cover a hand of a wearer wherein the glove body (11) comprises an outermost layer (14) including a matrix resin (A) and cellulose particles (B) and constituting an outer surface of the glove (see [0028]). Akimori discloses that the content of the cellulose particles (B) in the resin is preferably 10 parts by mass or less (see [0020]) which overlaps with the claimed range of “more than 1 part to 9 parts or less by mass based on 100 parts by mass of the matrix resin”. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05. 
Furthermore, Akimori suggests that when the content of the cellulose fiber is less 0.05 parts by mass, improved wear resistance is not observed (see [0020]). Likewise, Akimori suggests that when the content of the cellulose fiber exceeds 10 parts by mass, the fibers 
Concerning the fiber aspect ratio (the ratio L/D wherein D represents a width of each fibrous particle and L represents a length of each fibrous particle), Akimori teaches that the cellulose fiber has an average diameter of 2-1000 nm and an average length of 0.1-1000 µm (see [0016]). Accordingly, the teachings of Akimori are regarded to overlap with the claimed ratio L/D of 2.0 or more and 6.3 or less. For example, a fiber according to Akimori having a diameter of 1000 nm (1 µm) and a length of 2.0-6.3 µm would have an L/D within the claimed range. Likewise, a fiber according to Akimori having a diameter of 16-50 nm (0.016-0.05 µm) and a length of 0.1 µm would have an L/D within the claimed range. 
Akimori does not explicitly teach the required property wherein at least some of the cellulose particles are at least partially exposed from the outer surface of the glove. However, in the analogous art of gloves, Widdemer teaches a glove wherein the outer surface of the glove is buffed with coarse paper to raise fibers, creating a rough, fibrous surface that will provide maximum grip when wet (see [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the glove of Akimori such that at least some of the cellulose particles (fibers) are at least partially exposed from the outer surface for the benefit of producing a rough fibrous surface which provides better grip when wet as suggested by Widdemer. 



Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Sanabria et al. (US 2012/0151659 A1) teaches gloves having bristle projections with an aspect ratio of at least about 1:5 (see [0006]). 
Bluecher et al. (US 2017/0348065 A1) teaches gloves with projections having an aspect ratio less than 5 (see Figure 3 & [0076])
Davis et al. (US 2020/0164610 A1) discloses gripping materials such as a glove including surface projections having an aspect ratio between 0.5 and 10 (see Figures 1-2 & [0034]). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789